Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

	Claims 11-12, 16, 18-21, 29-31, 35, 37-40, 42, 44-48, 50-57 and 59-63 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawamura et al (2008/0315754).
	Regarding claim 11, Kawamura discloses a material for an organic electroluminescence (EL) device represented by the following formula (11) ([0085]-[0087]):
	
    PNG
    media_image1.png
    147
    351
    media_image1.png
    Greyscale
(11)
	In the above formula (11), L1 and L2 each represent a substituted or unsubstituted phenylene group, R11 to R18 each represent a hydrogen atom or a substituent and R41 to R48 each represent a hydrogen atom or a substituent. R51 to R58 each represent a hydrogen atom, or a substituted or unsubstituted aliphatic hydrocarbon group having 1 to 12 ring carbon atoms and X and X' each represent an oxygen atom (O) or a sulfur atom (S) ([0086]). Examples of the substituent of the R51 to R58 include a cyano group (see page 4, [0033] at right column and page 12, [0087]). The compound represented by the above formula (11) falls within the scope of formula (1e) recited in claim 11. 
	Kawamura also discloses that the organic EL device comprises an organic thin film layer comprising one or more layers between a cathode and an anode.  The organic thin film layer comprises a light emitting layer comprising a host material and a fluorescent dopant.  The host material comprises the material represented by the above formula (11) ([0095]-[0096]). 
Regarding claims 12, 50-57, 60 and 62, Kawamura does not require that the light emitting layer must comprise a heavy metal complex. Kawamura discloses that materials other than the metal complex can be used for the light emitting layer ([0095]-[0096]).
	Regarding claims 16 and 29-31, Kawamura discloses that one of the examples of R1 to R18 and R41 to R48 of formula (11) includes a carbazole group (page 3, [0030] and page 12, [0087]).
	Regarding claims 18 and 35, Kawamura discloses that the fluorescent dopant includes compounds represented by the following general formula (B) ([0101]):

    PNG
    media_image2.png
    73
    95
    media_image2.png
    Greyscale
 (B)
	In the above formula,	Ar6 and A8 each represent a substituted or unsubstituted aryl group having 5 to 40 ring carbon atoms and q can be an integer of 2.  Examples of the aryl group having 5 to 40 ring carbon atoms include a phenyl group, a naphthyl group, an anthranyl group, a phenanthryl group, a pyrenyl group, a coronyl group, a biphenyl group, a terphenyl group, a fluoranthenyl group, a stilbene group, a perylenyl group and/or a chrysenyl group ([0103]). 
	The fluorescent dopant represented by the above formula (B) falls within the scope of the fluorescent dopant material recited in claims 18 and 35.  
	Regarding claims 19-21, 59 and 61, the specification of the ‘658 patent describes that the delayed fluorescence ratio is directly related to the use of host material (col. 25, 
	Regarding claims 37-40, 42 and 44-48, Kawamura does not require that the host material must comprise any of the partial structure recited in the claims.  Kawamura discloses that materials other than the compounds recited in claims 37-40, 42 and 44-48 can be used as the host materials for the organic EL device (see [0085]-[0087]).
	Regarding claim 63, Kawamura does not require that the emitting layer is phosphorescent. Kawamura teaches that the dopant material is selected from a known fluorescent material ([0097]). 

Response to Arguments
The claim amendment filed 03/24/2021 has overcome the prior art rejections based on Mizuki and Inoue and the obviousness-type double patenting rejections based on the claims of U.S. Patents 8,652,654 and 9,203,036.
Applicant's arguments filed 03/24/2021 with respect to Kawamura have been fully considered but they are not persuasive for the following reasons.
	Applicant states that claim 11 now recites a first material of formula (1e) (wherein B is a group of formula (5) as shown below):

    PNG
    media_image3.png
    200
    364
    media_image3.png
    Greyscale

	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
	
	Applicant argues that Kawamura’s compound of structure (3) (cited in the previous Office action) includes only one group corresponding to formula (5) while B in formula (1e) of claim 11 includes two of such moieties (Remarks, pages 24-25). 
	Applicant’s argument is unpersuasive.  As stated above, Kawamura discloses a material represented by the compound of the following formula (11) ([0085]-[0087]), which contains two groups corresponding to formula (5) recited in claim 11.  Accordingly, the compound of formula (11) has the same structure as formula (1e) recited in amended claim 11.  Kawamura anticipates claim 11 and its dependent claims. 
	
    PNG
    media_image1.png
    147
    351
    media_image1.png
    Greyscale
(11)

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,099,658 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am. If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

Signed: 

/LING X XU/Patent Reexamination Specialist
Art Unit 3991    

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991  

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991